Chalmers, J.,
delivered the opinion of the court.
The appellee presented his petition, praying the issuance of a writ of mandamus to compel the levy, by the board of supervisors of Jefferson County, of a tax sufficient to pay a county warrant held by him. He gives in his petition a history of the warrant and of the consideration upon which it was based; from which it appears that it had been issued to one Patrick Murphy, in part payment of work done under a contract to repair certain bridges in the county. This contract had been entered into between Murphy, and three commission*671ers appointed by the board of supervisors for that purpose in March, ,1871, which contract had been reported bach to and confirmed by the board at their regular meeting in April, 1871. No bond was given by the contractor at the time of making the contract, though one was executed at or about the time of the completion of the work. After the making of the contract, and during the progress of the work, the commissioners authorized Murphy to do certain extra work not contemplated in the contract; and they recommended that the board of supervisors allow him $1,600 in excess of the contract price, in remuneration for this extra work. The board adopted the suggestion, and issued to Murphy warrants to the amount of $6,100; being $4,500 as per the contract, and $1,600 for the extra work. The amount due on these warrants has been paid, except about $1,800, to compel payment of which this proceeding is brought. All these facts appear upon the face of the petition, to which a demurrer was interposed by the defendant. The demurrer being overruled, an answer was filed, setting up various defences unnecessary to be noticed.
The contract with Murphy was in plain violation, and seemingly in ignorance or in defiance of, the provisions of the act entitled “ An Act to prevent the fraudulent letting of contracts by Boards of Supervisors,” approved Feb. 13,1871. Acts 1871, p. 101. By the terms of this act, boards of supervisors are expressly forbidden to delegate the letting of contracts for public work to any committee or commissioner, whether composed of their own members or other persons. All such contracts are required to be made by the board itself in open session. The contract, it is declared, shall be awarded to the lowest responsible bidder, who shall at once give bond for a faithful compliance with its terms; and the giving of the bond, with good and sufficient sureties, is made the test of the responsibility of the bidder. It is finally declared that “ all contracts made in violation of any of the provisions of this act shall be void.” No provision of this act was observed in the contract with Murphy. Indeed, either designedly or ignorantly, all of its provisions were flagrantly disregarded and violated. It is well settled that contracts made by the officers of municipal or quasi-*672municipal corporations in violation of law impose no liability upon the body politic, and that no subsequent ratification by such officers of the void contract can impart to' it validity. Having originally no authority to enter into the contract in the mode adopted, they can have no power to validate it by subsequent ratification. Nash v. St. Paul, 8 Minn. 181; s. c. 11 Minn. 174; People v. Flagg, 17 N. Y. 589; Brady v. New York, 20 N. Y. 312; Hague v. Philadelphia, 48 Penn. St. 528.
It is urged that this principle applies only to powers conferred by statutes, as to which it is properly held that the mode of exercise designated is exclusive of all others; but that, where the power is conferred .by the Constitution, the limitations imposed by the legislature, if valid, are declaratory and directory only; that, by art. 6, § 20, of our State Constitution, the boards of county supervisors are given “full jurisdiction over roads, ferries and bridges; ” and by § 16 of art. 12, it is declared, that “ no county shall be denied the right to raise by special tax money sufficient to pay for the building and repairing of- court-houses, jails, bridges and -other necessary conveniences for the people of the county; ” and hence it is argued, that over these subjects the boards of supervisors have a jurisdiction of which they cannot be deprived by the legislature; and that, if the latter body attempts to prescribe a method for its exercise, the directions are not to be construed as so mandatory as to render their acts void if not strictly followed. We cannot assent to this view. Jurisdiction over roads, ferries and bridges is by the Constitution conferred upon the boards of supervisors, just as equity jurisdiction is conferred upon the Courts of Chancery and appellate jurisdiction upon this court. It is not within the power of the legislature to take away these several jurisdictions, or bestow them upon other tribunals; but, by virtue of its possession of the general legislative authority of the State, it may prescribe the mode and manner in which these several jurisdictions shall be exercised; and the regulations prescribed will be obligatory, unless they amount practically to a deprivation of power. When it has prescribed a particular mode and prohibited all others, any deviation from that mode will vitiate the act done. So far from perceiving any infringement of the *673jurisdiction of the boards of supervisors by the act of Feb. 13, 1871, we regard it as a most salutary enactment.
It is lastly insisted that the warrant issued to Patrick Murphy was in the nature of a judgment, by virtue of which the legality of his demand and the validity of his contract had become adjudicated, and all inquiry in relation thereto precluded. A county warrant is a valid judgment only in cases where the board of supervisors had legal authority to issue it, or to contract the obligation in settlement of which it was issued; but it imposes no liability when issued in violation of law, or in fulfilment of a contract that the board was prohibited from entering into. The original contract being a nullity and imposing no liability upon the county, it is not possible for the board of supervisors, by the issuance of a warrant, to create one. The law, in this case, which prohibited and made void the contract, acted as a limitation upon the power of the board, and nullified its act in the issuance of the warrant. Supervisors v. Klein, 51 Miss. 807.

Judgment reversed and petition dismissed.